Name: Commission Regulation (EC) NoÃ 1262/2005 of 1 August 2005 amending Council Regulation (EC) NoÃ 27/2005 as regards fishing opportunities for herring in zones I and II
 Type: Regulation
 Subject Matter: fisheries;  international law;  economic geography
 Date Published: nan

 2.8.2005 EN Official Journal of the European Union L 201/23 COMMISSION REGULATION (EC) No 1262/2005 of 1 August 2005 amending Council Regulation (EC) No 27/2005 as regards fishing opportunities for herring in zones I and II THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Article 5(4) thereof, Whereas: (1) Article 5(4) of Regulation (EC) No 27/2005 lays down the possibility to increase the Communitys fishing opportunities for blue whiting and herring when third countries do not respect a responsible management of those stocks. (2) In disregard of the allocation of fishing opportunities in zones I and II applied by the coastal States concerned since 1997, Norway has recently increased its fishing opportunities of herring by an additional quantity of 14 %. It appears therefore that Norway does not respect a responsible management of the herring stock. While awaiting a long-term management agreement on the herring stock with the coastal States concerned, it is appropriate for the Community to increase its quota provisionally by the same percentage of 14 % to 89 537 tonnes in zones I, II (EC waters and international waters). This is from a scientific point of view unlikely to have any irreversible negative effect on the conservation of the stock. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture. (4) Regulation (EC) No 27/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IC to Regulation (EC) No 27/2005 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) No 860/2005 (OJ L 144, 8.6.2005, p. 1). ANNEX Annex IC to Regulation (EC) No 27/2005 is amended as follows: The entry concerning the species herring in zone I, II (EC waters and international waters) is replaced by the following: Species : Herring Clupea harengus Zone : I, II (EC waters and international waters) HER/1/2 Belgium 31 Denmark 30 677 Germany 5 373 Spain 101 France 1 324 Ireland 7 942 Netherlands 10 979 Poland 1 553 Portugal 101 Finland 475 Sweden 11 368 United Kingdom 19 613 EC 89 537 Faroe Islands 7 548 (1) TAC 890 000 Articles 3 and 4 of Regulation (EC) No 847/96 do not apply. Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: II, Vb north of 62 ° N (Faroese waters) (HER/*25B-F) Belgium 3 Denmark 2 580 Germany 452 Spain 9 France 111 Ireland 668 Netherlands 924 Poland 131 Portugal 9 Finland 40 Sweden 956 United Kingdom 1 650 (1) May be fished in EC waters. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: II, Vb north of 62 ° N (Faroese waters) (HER/*25B-F) Belgium 3 Denmark 2 580 Germany 452 Spain 9 France 111 Ireland 668 Netherlands 924 Poland 131 Portugal 9 Finland 40 Sweden 956 United Kingdom 1 650